Citation Nr: 1709116	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1962.  He also served approximately four years with the Alabama State Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which is the Agency of Original Jurisdiction (AOJ) in this matter.   

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the December 2011 Statement of the Case (SOC).   

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required for medical inquiry.  

The Veteran claims that he was exposed to acoustic trauma from jet engines during service.  He maintains that the noise exposure caused him to develop bilateral hearing loss and tinnitus.  His statements are of probative value because, as a lay person, he is competent to attest to matters he can sense and observe such as noise, diminished hearing acuity, and ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his lay statements are particularly important here because his service treatment records (STRs) were likely destroyed while in possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).

The lay evidence indicates current disability and in-service noise exposure.  As such, the Veteran should be provided with a VA examination into his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in March 2016.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran have current hearing loss and tinnitus disabilities?  

(b)  If so, is it at least as likely as not (probability of 50 percent or greater) that the disability began in or is related to active duty?  

In answering this question, please consider and discuss the Veteran's lay assertions, which are particularly important in this matter inasmuch as the STRs are not available for review.  

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2011 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

